Honorable George L. Brown Lieutenant Governor State of Colorado State Capitol Denver, Colorado 80203
Dear Lieutenant Governor Brown:
QUESTION PRESENTED AND CONCLUSION
You have requested an opinion as to whether a Lieutenant Governor acting as Governor should be paid the Governor's salary when serving as Acting Governor.
My conclusion is "yes."
ANALYSIS
Article IV, Section 13(5), Colorado Constitution, specifically addresses this question. This subsection establishes the order of succession for temporary service as Acting Governor, such as when the Governor is out of the State. The pertinent part of this provision reads as follows:
     (5) In the event the governor . . . is absent from the state or is suffering from a mental or physical disability, the power and duties of the office of governor . . . shall, until the absence or disability ceases, temporarily devolve upon the lieutenant governor . . . . The pro rata salary of the governor . . . shall be paid to his successor for as long as he serves in such capacity, during which time he shall receive no other salary from the state. (emphasis added)
The Colorado Constitution clearly states then, that when the Lieutenant Governor is serving as Acting Governor in the temporary absence of the Governor, he shall be paid the pro rata salary of the Governor for as long as he serves as Acting Governor. During such time, the Lieutenant Governor shall receive no other salary from the State.
I hope this information will be helpful.
SUMMARY
When the Lieutenant Governor is serving as Acting Governor in the temporary absence of the Governor, he shall be paid the pro rata salary of the Governor.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SALARIES EXECUTIVE BRANCH
Colo. Const. art. IV, § 13(5)
EXECUTIVE BRANCH Lieutenant Governor
When the Lieutenant Governor is serving as Acting Governor in the temporary absence of the Governor, he shall be paid the pro rata salary of the Governor.